Brown, Jr., P. J.,
A rule to show cause is not necessary on a petition for discovery under Pa. R. C. P. 4005, 4006, 4007, and 4009.
It is provided in Pa. R. C. P. 4012(c) that when a petition is filed under the rules relating to depositions and discovery, the “petitioner shall serve upon each party or his attorney of record a copy of the petition and of the proposed order and a notice stating that the petitioner will apply to the court, at a time not less than five (5) days thereafter, for the order prayed for, at which time the adverse party may appear and present his objections, except that no service need be made upon nor notice given to a defendant who was served by publication and has not appeared in the action.” Accordingly, instead of a rule to show cause being prayed for and granted, the petition and the proposed order when filed should be placed on the Motion List, and a copy of the petition and proposed order, together with notice of the time when application will be made to the court for the order prayed for, served on each party or his attorney of record not less than five days before the date of the Motion List on which the petition and proposed order appear.
Rule to show cause is refused.